FERGUSON, Judge
(dissenting):
I vigorously dissent.
Before this Court the accused has filed an affidavit to the effect that he was advised by his trial defense counsel as to his appellate rights “within five minutes after sentence was adjudged.” The affidavit further states that:
“. . . He [i.e., defense counsel] informed me that this form [i.e., request for or waiver of right to counsel before board of review] would be attached to my record of trial and sent to ‘Washington’. He told me that I had the right to have appellate defense counsel but that with no longer sentence than I had I wouldn’t be justified in having appellate defense counsel because I wouldn’t be in New Cumberland Disciplinary Barracks more than four of five months on the ten month sentence which was the period of confinement stated in a pretrial agreement with the convening authority.
“He did not use the words ‘board of review’ to me and spoke only of ‘Washington’. He did not advise me of the powers of the board of review and made no explanation of their function.
“My original plea of guilty was the result of advice by Lieutenant Harold that if I didn’t plead guilty, I would receive at least a two year sentence from the court. I, therefore, agree to plead guilty for the ten month maximum upon his advice even though I personally felt that I could not be convicted of desertion because *734I had turned myself in, because 1 never lost my identity during the period that I was absent and because SFC Nance of ‘B’ Battery, 548th Field Artillery owed me $50.00 which I had loaned to him before I left on the three day pass from which I did not return on time.”
Before this Court the accused’s trial counsel has also filed an affidavit, in which he states:
"... I informed Private First Class Harrison that in my opinion there were no errors or other matters which we could urge on appeal. Pursuant to my advice, Private First Class Harrison indicated that he did not desire to be represented by appellate defense counsel. I did not advise Private First Class Harrison specifically of the powers of the hoard of review. . . . The pre-trial counseling of Private First Class Harrison was given in the spirit of paragraph 17d of DA Pamphlet 27-10, October 1951..” [Emphasis supplied.]
If our outright condemnation of this Army Pamphlet in United States v Darring, 9 USCMA 651, 26 CMR 431, meant anything at all, we have directly reversed ourselves within the course of a single week.
It should also be noted we stressed in Darring, supra, that advice to an accused to forego his right to appellate counsel which is given before the staff judge advocate’s and convening authority’s action is premature. There we said: “Obviously, knowledge of the action taken at the convening authority level is pertinent to the accused’s fully informed decision to request or forego representation before the board of review.” Here, according to accused’s uncontradicted affidavit, his trial defense counsel advised him as to appellate rights “within five minutes after sentence was adjudged.” Further comment in this respect would be superfluous.
Bouvier’s Law Dictionary, 3d Rev, defines “stare decisis” as:
“To abide by, or adhere to, decided cases. Stare decisis et non quieta movere. It is a general maxim that when a point of law has been settled by decision, it forms a precedent which is not afterwards to be departed from.”
The doctrine of stare decisis, from which we depart in the instant case, is a part of the fundamental structure of our legal system.
The character of an accused’s prior criminal record, which is stressed in the principal opinion, should not affect his statutory right to correct legal advice.
I would reverse the decision of the board of review.